908 F.2d 967Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul Henry JORDAN, Petitioner-Appellant,v.J.J. CLARK, Warden;  US Parole Commission, Respondents-Appellees.
No. 90-6003.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 4, 1990.Decided:  June 20, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, District Judge.  (C/A No. 89-168-AM).
Paul Henry Jordan, appellant pro se.
Robert John Erickson, United States Department of Justice, Washington, D.C., for appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Paul Henry Jordan seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm the order of dismissal on the reasoning of the district court.  Jordan v. Clark, C/A No. 89-168-AM (E.D.Va. Dec. 21, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED